After careful review of plaintiffs motion, defendants response, the Full Commission Opinion and Award filed August 28, 2000 and the evidence of record including the deposition of Dr. Gudeman, plaintiffs motion is hereby Denied. Although Dr. Gudeman indicated the need for a functional capacity evaluation, he also indicated that plaintiff was at maximum medical improvement and there were no permanent restrictions. In a denied claim, plaintiff has the burden of proving the extent of disability.Hilliard v. Apex Cabinet Co., 305 N.C. 593, 290 S.E.2d 682 (1982). Under the circumstances of this case and considering the totality of the medical evidence, plaintiffs need for a functional capacity evaluation does not indicate further temporary total disability. The extent of total disability proven by plaintiff ends on February 8, 1999 when she reached maximum medical improvement.
                                S/_______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/_____________ THOMAS J. BOLCH COMMISSIONER
S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
DCS/bjp